DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation based on Explicit Definition
The term “sub-epidermal moisture (SEM)” is explicitly defined in the specification as “the increase in tissue fluid and local edema caused by vascular leakiness and other changes that modify the underlying structure of the damaged tissue in the presence of continued pressure on tissue, apoptosis, necrosis, and the inflammatory process” (paragraph 00051 of the specification).  This recitation has been interpreted to mean this explicit definition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 11-16, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least two timepoints” in line 24, but it is not clear if this recitation is different from or a subset of “four or more timepoints within a time interval” of claim 1, lines 20-21.  If they are the same, “at least two timepoints” of claim 1, line 24 should be “at least two timepoints of the four or more timepoints”.  If they are different, the relationship between the two recitations should be made clear and they should be clearly distinguished from each other.
Claim 1 recites “determining a maximum SEM value for each of the at least two timepoints within each predetermined portion of the time interval” in lines 26-28, but it is not clear if this maximum SEM value is determined by selecting it from the at least three SEM values at each of the at least two timepoints within each predetermined portion of the time interval (thus, meaning it is the same as one of the at least three SEM values at each of the at least two timepoints within each predetermined portion of the time interval) or by some process in which it is different from all of the at least three SEM values at each of the at least two timepoints within each predetermined portion of the time interval.  Clarification as to the relationship between the maximum SEM value and the at least three SEM values at each of the at least two timepoints within each predetermined portion of the time interval is required.
Claim 1 recites “the differences between each respective maximum SEM value and each of the remaining SEM values of the at least three SEM values obtained during the respective timepoint” in lines 31-34 in which there is insufficient antecedent basis for these differences in the claim.
Claim 1 recites “the highest SEM delta value within its respective predetermined portion of the time interval” in lines 36-37 in which there is insufficient antecedent basis for these differences in the claim.
Claim 1 recites “the predetermined portion of the time interval” in line 41 and “the predetermined portion of the time interval” in lines 42-43, but it is not clear if these recitations are referring to a specific predetermined portion of the time interval from the “at least two predetermined portions of the time interval” of claim 1, lines 23-24 or to each of them.  Clarification is required.
Claims 2, 6-8, 11-16, and 23 are rejected by virtue of their dependence from claim 1.
Claim 11 recites “the predetermined portion of the time interval for which the respective maximum delta value is greater than 0.5” in lines 3-4 and “the predetermined portion of the time interval for which the respective maximum delta value is greater than 0.5” in lines 7-8, but it is not clear if these recitations are referring to a specific predetermined portion of the time interval from the “at least two predetermined portions of the time interval” of claim 1, lines 23-24 or to each of them.  Clarification is required.
Claim 12 recites “tissue” in line 4, but it is not clear if this recitation is the same as, related to, or different from “tissue” of claim 1, line 2.  If they are the same, “tissue” of claim 12, line 4 should be “the tissue”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 12 recites “damaged tissue” in lines 4-5, but it is not clear if this recitation is the same as, related to, or different from “damaged tissue” of claim 1, line 1.  If they are the same, “damaged tissue” of claim 12, lines 4-5 should be “the damaged tissue”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 19 recites “at least two timepoints” in lines 7-8, but it is not clear if this recitation is different from or a subset of “four or more timepoints within a specific time interval” of claim 19, lines 4-5.  If they are the same, “at least two timepoints” of claim 19, lines 7-8 should be “at least two timepoints of the four or more timepoints”.  If they are different, the relationship between the two recitations should be made clear and they should be clearly distinguished from each other.
Claim 19 recites “the highest SEM delta value within its respective predetermined portion of the specific time interval” in lines 16-17 in which there is insufficient antecedent basis for these differences in the claim.
Claim 19 recites “the predetermined portion of the specific time interval” in lines 19-20 and “the predetermined portion of the specific time interval” in lines 22-23, but it is not clear if these recitations are referring to a specific predetermined portion of the specific time interval from the “at least two predetermined portions of the specific time interval” of claim 19, line 6 or to each of them.  Clarification is required.
Claim 19 recites “the consecutive timepoints” in line 36, but it is not clear if this recitation is the same as, related to, a subset of, or different from the “four or more timepoints within a specific time interval” of claim 19, lines 4-5 and/or “at least two timepoints” of claim 19, lines 7-8.  The relationship among these three recitations should be made clear.
Claims 20-22 and 28 are rejected by virtue of its dependence from claim 19.
Claim 23 recites “the predetermined portion of the specific time interval” in lines 1-2, but it is not clear if this recitation is referring to a specific predetermined portion of the time interval from the “at least two predetermined portions of the time interval” of claim 1, lines 23-24 or to each of them.  Clarification is required.
Claim 28 recites “the predetermined portion of the specific time interval” in lines 1-2, but it is not clear if this recitation is referring to a specific predetermined portion of the specific time interval from the “at least two predetermined portions of the specific time interval” of claim 19, line 6 or to each of them.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 11-16, 19-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0310034 (Tonar)(previously cited), in view of U.S. Patent Application Publication No. 2010/0073170 (Siejko)(previously cited), and further in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen)(previously cited).
Tonar teaches that the method can be processed over discrete timepoints (paragraphs 0007-0014, 0061, 0071, 0082-0082 of Tonar; FIG. 11 of Tonar).  Siejko teaches that a trend can be plotted using discrete values measured over time and at discrete timepoints, such as daily or time intervals (paragraph 0060 of Siejko)1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track discrete values measured over time since it would provide progress of the condition.  Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition over a longer period of time.
As to the frequency of particular measurements, Tonar suggests 10 minute intervals while Siejko suggests at least daily measurements (i.e., once every 24 hours) or other intervals (i.e., multiple readings taken daily or one reading taken in an interval that is greater than 24 hours) and Alanen suggests tracking measurement for days.  The frequency interval of taking measurements and the span of time to which these measurements are taken would depend up the factors of user selection and patient’s condition.  As such, the frequency interval of taking measurements and the span of time to which these measurements are taken are results-effective variables that would have been optimized through routine experimentation based on the factors of user selection and patient’s condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the frequency interval of taking measurements, using Tonar and Siejko as starting points, and the span of time to which these measurements are taken, using Alanen as a starting point, so as to obtain the desired monitoring regime for the patient.  Thus, it would have been obvious to take multiple readings per day for a series of days.
With respect to claim 1, the combination teaches or suggests an apparatus for identifying damaged tissue, the apparatus comprising
one or more coaxial electrodes capable of interrogating tissue at and around an anatomical site, wherein each of the one or more coaxial electrodes is configured to emit and receive radiofrequency signals to generate at least three bioimpedance signals, the at least three bioimpedance signals comprising at least one bioimpedance signal at the anatomical site and at least two bioimpedance-signals at locations around the anatomical site (paragraphs 0007-0014 of Tonar; the coaxial electrodes of Tonar; claim 1 of Tonar); 
a circuit electronically coupled to the one or more coaxial electrodes and configured to convert the at least three bioimpedance signals at and around the anatomical site into at least three corresponding sub-epidermal moisture (SEM) values at the corresponding locations (paragraphs 0007-0014 and 0071 of Tonar; the circuit of Tonar; claims 1 and 19 of Tonar); 
a processor electronically coupled to the circuit and configured to receive the at least three SEM values (paragraphs 0007-0014 and 0071 of Tonar; the processor of Tonar; claims 1 and 19 of Tonar); and
a non-transitory computer readable medium electronically coupled to the processor and comprising instructions stored thereon that when executed on the processor, perform the steps of
receiving from the processor the at least three SEM values at four or more timepoints within a time interval and the location of each of the SEM values, wherein the time interval comprises at least two predetermined portions of the time interval, and wherein each predetermined portion of the time interval comprises at least two timepoints (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082, FIG. 11, and claim 1 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days); 
determining a maximum SEM value for each of the at least two timepoints within each predetermined portion of the time interval (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, and claim 1 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days); 
determining SEM delta values for each of the at least two timepoints within each predetermined portion of the time interval, wherein the SEM delta values are calculated from the differences between each respective maximum SEM value and each of the remaining SEM values of the at least three SEM values obtained during the respective timepoint (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, and claim 1 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days); 
determining a maximum delta value for each predetermined portion of the time interval, wherein each respective maximum delta value is the highest SEM delta value within its respective predetermined portion of the time interval (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, and claim 1 of Tonar; determining a difference between the maximum SEM value and each of the at least two SEM values measured around the anatomical site at each timepoint in each predetermined portion of each time interval will necessarily result in determining a maximum delta value for each predetermined portion of the time interval since one of those differences will be a maximum delta value as a result of the lowest of other SEM values subtracted from the maximum SEM value); and
flagging tissue as the damaged tissue at each of the locations for which the respective maximum delta value during the predetermined portion of the time interval is greater than a predetermined threshold corresponding to the predetermined portion of the time interval (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083 of Tonar; claim 1 of Tonar; the flagging will occur when the maximum delta value exceed the threshold/value).
With respect to claim 2, the combination teaches or suggests a substrate, and wherein the one or more coaxial electrodes are embedded on a first side of the substrate (paragraph 0063 of Tonar; claim 2 of Tonar).
With respect to claim 6, the combination teaches or suggests that the substrate is hard (paragraph 0063 of Tonar; claim 6 of Tonar).
With respect to claim 7, the combination teaches or suggests a first pressure sensor disposed on a second side opposing the first side of said substrate (paragraph 0067 of Tonar; claim 7 of Tonar).
With respect to claim 8, the combination teaches or suggests that the first pressure sensor is selected from a high pressure sensor and a low pressure sensor (paragraph 0067 of Tonar; claim 8 of Tonar).
With respect to claim 11, the combination teaches or suggests a user interface to display any of the at least three SEM values obtained during the predetermined portion of the time interval for which the respective maximum delta value is greater than 0.5, and the locations of any of the at least three SEM values obtained during the predetermined portion of the time interval for which the respective maximum delta value is greater than 0.5 (the user interface; paragraphs 0064, 0070, 0074, and 0079-0081 of Tonar; claim 11 of Tonar).
With respect to claim 12, the combination teaches or suggests a second circuit configured to receive and transmit data to a remote device wherein the data comprises the at least three SEM values and the corresponding location of each of the at least three SEM values, and wherein the data is used to flag tissue as damaged tissue (paragraph 0070 of Tonar; claim 12 of Tonar).
With respect to claim 13, the combination teaches or suggests that said radiofrequency signals have a frequency of less than 100 kilohertz (kHz) (paragraph 0057 of Tonar; claim 13 of Tonar).
With respect to claim 14, the combination teaches or suggests that said radiofrequency signals have a frequency of 32 kHz (paragraph 0057 of Tonar; claim 14 of Tonar).
With respect to claim 15, the combination teaches or suggests that each of the one or more coaxial electrodes has a diameter ranging from 4 millimeters (mm) to 40 mm (paragraph 0060 of Tonar; claim 15 of Tonar).
With respect to claim 16, the combination teaches or suggests a temperature probe (paragraph 0069 of Tonar; claim 16 of Tonar).
With respect to claim 19, the combination teaches or suggests a method for identifying damaged tissue, the method comprising the steps of:
(a) using a measurement apparatus to obtain groups of two or more sub- epidermal moisture (SEM) values at and around an anatomical site at four or more timepoints within a specific time interval, wherein the specific time interval comprises at least two predetermined portions of the specific time interval, and wherein each predetermined portion of the specific time interval comprises at least two timepoints (paragraphs 0007-0014, 0061, 0071, and 0082-0083, FIG. 11, and claims 1, 17, and 19 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days), 
(b) determining a SEM delta value for each of the at least two timepoints within each predetermined portion of the specific time interval to generate at least four SEM delta values, wherein each respective SEM delta value is a difference between a highest SEM value and a lowest SEM value of the two or more SEM values measured at and around the anatomical site at its respective timepoint (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, and claims 1, 17, and 19 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days),
(c) determining a maximum delta value for each predetermined portion of the specific time interval, wherein each respective maximum delta value is the highest SEM delta value within its respective predetermined portion of the specific time interval (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, and claim 1 of Tonar; determining a difference between the maximum SEM value and each of the at least two SEM values measured around the anatomical site at each timepoint in each predetermined portion of each time interval will necessarily result in determining a maximum delta value for each predetermined portion of the time interval since one of those differences will be a maximum delta value as a result of the lowest of other SEM values subtracted from the maximum SEM value),
(d) determining whether each of the at least two maximum delta value exceeds a threshold corresponding to the predetermined portion of the specific time interval (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, and claims 1, 17, and 19 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days), and 
(e) identifying tissue as the damaged tissue if any of the at least two maximum delta values exceeds the threshold during the predetermined portion of the specific time interval (paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, claims 1, 17, and 19 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days), 
wherein the measurement apparatus comprises:
one or more coaxial electrodes configured to emit and receive radiofrequency signals to generate bioimpedance signals at and around the anatomical site at the four or more timepoints (paragraphs 0007-0014 of Tonar; the coaxial electrodes of Tonar; claims 1, 17, and 19 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days);
a circuit electronically coupled to the one or more coaxial electrodes and configured to convert the bioimpedance signals at and around the anatomical site at the four or more timepoints into the groups of two or more SEM values at and around the anatomical site at the four or more timepoints (paragraphs 0007-0014 of Tonar; the circuit of Tonar; claims 1, 17, and 19 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days); 
a processor electronically coupled to the circuit and configured to receive the groups of two or more SEM values at and around the anatomical site at the consecutive timepoints (paragraphs 0007-0014 of Tonar; the processor of Tonar; claims 1, 17, and 19 of Tonar; the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days); and
a non-transitory computer readable medium electronically coupled to the processor and comprising operating instructions stored thereon that, when executed, perform the steps (a), (b), (c), (d), and (e) (paragraphs 0007-0014 of Tonar; the medium of Tonar; claims 1, 17, and 19 of Tonar).
With respect to claim 20, the combination teaches or suggests that the anatomical site is a bony prominence (claim 20 of Tonar).
With respect to claim 21, the combination teaches or suggests that each of the groups of two or more SEM values at and around the anatomical site comprises at least two SEM values measured at equidistance from the bony prominence (claim 21 of Tonar).
With respect to claim 22, the combination teaches or suggests that each of the groups of two or more SEM values at and around the anatomical site further comprises two or more SEM values measured at positions that are located on one or more concentric circles about the bony prominence (claim 22 of Tonar).
With respect to claims 23 and 28, Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  With respect to the number of days, Alanen only mentions the plural form, which connotes a plurality of days.  The length of monitoring would depend upon the subject’s comfort and a need for monitoring progress of the condition.  As such, the length of monitoring is a results-effective variable that would have been optimized through routine experimentation based on the factors of the subject’s comfort and a need for monitoring progress of the condition.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the length of monitoring so as to obtain the desired subject’s comfort and need for monitoring progress of the condition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, 11-16, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 11-16, and 19-22 of U.S. Patent No. U.S. Patent No. 10,182,740 (the ‘740 patent)(previously cited) in view of U.S. Patent Application Publication No. 2004/0054298 (Masuo) (previously cited), in view of U.S. Patent Application Publication No. 2010/0073170 (Siejko)(previously cited), and further in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen)(previously cited).
Claims 1 and 19 of the ‘740 patent includes interrogating tissue and generating bioimpedance signals.  Masuo teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0117, 0121, and 0171 of Masuo).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emission and reception of radio frequency signals to generate bioimpedance signals of claims 1 and 19 of the ‘740 patent since a type of interrogation is required and Masuo teaches one such interrogation.
Siejko teaches that a trend can be plotted using discrete values measured over time and at discrete timepoints, such as daily or time intervals (paragraph 0060 of Siejko)2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track discrete values measured over time since it would provide progress of the condition.  Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition over a longer period of time.
As to the frequency of particular measurements, Siejko suggests at least daily measurements (i.e., once every 24 hours) or other intervals (i.e., multiple readings taken daily or one reading taken in an interval that is greater than 24 hours) and Alanen suggests tracking measurement for days.  The frequency interval of taking measurements and the span of time to which these measurements are taken would depend up the factors of user selection and patient’s condition.  As such, the frequency interval of taking measurements and the span of time to which these measurements are taken are results-effective variables that would have been optimized through routine experimentation based on the factors of user selection and patient’s condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the frequency interval of taking measurements, using Siejko as a starting point, and the span of time to which these measurements are taken, using Alanen as a starting point, so as to obtain the desired monitoring regime for the patient.  Thus, it would have been obvious to take multiple readings per day for a series of days.
Claim 1 of the ‘740 patent as modified has all the features of claim 1 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.  
Claims 2 of the ‘740 patent as modified has all the features of claim 2 of the present application.
Claim 6 of the ‘740 patent as modified has all the features of claim 6 of the present application.
Claim 7 of the ‘740 patent as modified has all the features of claim 7 of the present application.
Claim 8 of the ‘740 patent as modified has all the features of claim 8 of the present application.
Claim 11 of the ‘740 patent as modified has all the features of claim 11 of the present application.
Claim 12 of the ‘740 patent as modified has all the features of claim 12 of the present application.
Claim 13 of the ‘740 patent as modified has all the features of claim 13 of the present application.
Claim 14 of the ‘740 patent as modified has all the features of claim 14 of the present application.
Claim 15 of the ‘740 patent as modified has all the features of claim 15 of the present application.
Claim 16 of the ‘740 patent as modified has all the features of claim 16 of the present application.
Claim 19 of the ‘740 patent as modified has all the features of claim 19 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.
Claim 20 of the ‘740 patent as modified has all the features of claim 20 of the present application.
Claim 21 of the ‘740 patent as modified has all the features of claim 21 of the present application.
Claim 22 of the ‘740 patent as modified has all the features of claim 22 of the present application.

Claims 1-2, 6-8, 11-16, 19-23, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 11-16, and 19-22 of U.S. Patent No. U.S. Patent No. 10,182,740 (the ‘740 patent) (previously cited) in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen) (previously cited), and further in view of U.S. Patent Application Publication No. 2010/0073170 (Siejko)(previously cited).
Claims 1 and 19 of the ‘740 patent includes interrogating tissue and generating bioimpedance signals.  Alanen teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0014, 0019, and 0031 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emission and reception of radio frequency signals to generate bioimpedance signals of claims 1 and 19 of the ‘740 patent since a type of interrogation is required and Alanen teaches one such interrogation.
Siejko teaches that a trend can be plotted using discrete values measured over time and at discrete timepoints, such as daily or time intervals (paragraph 0060 of Siejko)3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track discrete values measured over time since it would provide progress of the condition.  Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition over a longer period of time.
As to the frequency of particular measurements, Siejko suggests at least daily measurements (i.e., once every 24 hours) or other intervals (i.e., multiple readings taken daily or one reading taken in an interval that is greater than 24 hours) and Alanen suggests tracking measurement for days.  The frequency interval of taking measurements and the span of time to which these measurements are taken would depend up the factors of user selection and patient’s condition.  As such, the frequency interval of taking measurements and the span of time to which these measurements are taken are results-effective variables that would have been optimized through routine experimentation based on the factors of user selection and patient’s condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the frequency interval of taking measurements, using Siejko as a starting point, and the span of time to which these measurements are taken, using Alanen as a starting point, so as to obtain the desired monitoring regime for the patient.  Thus, it would have been obvious to take multiple readings per day for a series of days.
Claim 1 of the ‘740 patent as modified has all the features of claim 1 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.
Claims 2 of the ‘740 patent as modified has all the features of claim 2 of the present application.
Claim 6 of the ‘740 patent as modified has all the features of claim 6 of the present application.
Claim 7 of the ‘740 patent as modified has all the features of claim 1 of the present application.
Claim 8 of the ‘740 patent as modified has all the features of claim 8 of the present application.
Claim 11 of the ‘740 patent as modified has all the features of claim 11 of the present application.
Claim 12 of the ‘740 patent as modified has all the features of claim 12 of the present application.
Claim 13 of the ‘740 patent as modified has all the features of claim 13 of the present application.
Claim 14 of the ‘740 patent as modified has all the features of claim 14 of the present application.
Claim 15 of the ‘740 patent as modified has all the features of claim 15 of the present application.
Claim 16 of the ‘740 patent as modified has all the features of claim 16 of the present application.
Claim 19 of the ‘740 patent as modified has all the features of claim 19 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.
Claim 20 of the ‘740 patent as modified has all the features of claim 20 of the present application.
Claim 21 of the ‘740 patent as modified has all the features of claim 21 of the present application.
Claim 22 of the ‘740 patent as modified has all the features of claim 22 of the present application.
With respect to 23 and 28, Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition.  With respect to number of days, Alanen only mentions the plural form, which connotes a plurality of days.  The length of monitoring would depend upon the subject’s comfort and a need for monitoring progress of the condition.  As such, the length of monitoring is a results-effective variable that would have been optimized through routine experimentation based on the factors of the subject’s comfort and a need for monitoring progress of the condition.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the length of monitoring so as to obtain the desired subject’s comfort and need for monitoring progress of the condition.

Claims 1-2, 6, 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-7 of U.S. Patent No. U.S. Patent No. 10,178,961 (the ‘961 patent), in view of U.S. Patent Application Publication No. 2004/0054298 (Masuo) (previously cited), and further in view of U.S. Patent Application Publication No. 2011/0046505 (Cornish) (previously cited), in view of U.S. Patent Application Publication No. 2010/0073170 (Siejko)(previously cited), and further in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen)(previously cited).
Claim 1 of the ‘961 patent includes interrogating tissue and generating bioimpedance signals.  Masuo teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0117, 0121, and 0171 of Masuo).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emission and reception of radio frequency signals to generate bioimpedance signals of claim 1 of the ‘961 patent since a type of interrogation is required and Masuo teaches one such interrogation.
Cornish teaches that indication of anomalous results such as differences greater than a threshold should be flagged (paragraphs 0132 and 0197 of Cornish; FIG. 5B of Cornish).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flag indications of differences greater than a threshold so as to inform the user of anomalous results.
Siejko teaches that a trend can be plotted using discrete values measured over time and at discrete timepoints, such as daily or time intervals (paragraph 0060 of Siejko)4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track discrete values measured over time since it would provide progress of the condition.  Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition over a longer period of time.
As to the frequency of particular measurements, Siejko suggests at least daily measurements (i.e., once every 24 hours) or other intervals (i.e., multiple readings taken daily or one reading taken in an interval that is greater than 24 hours) and Alanen suggests tracking measurement for days.  The frequency interval of taking measurements and the span of time to which these measurements are taken would depend up the factors of user selection and patient’s condition.  As such, the frequency interval of taking measurements and the span of time to which these measurements are taken are results-effective variables that would have been optimized through routine experimentation based on the factors of user selection and patient’s condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the frequency interval of taking measurements, using Siejko as a starting point, and the span of time to which these measurements are taken, using Alanen as a starting point, so as to obtain the desired monitoring regime for the patient.  Thus, it would have been obvious to take multiple readings per day for a series of days.
Claim 1 of the ‘961 patent as modified has all the features of claim 1 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.
Claims 3 of the ‘961 patent as modified has all the features of claim 2 of the present application.
Claim 5 of the ‘961 patent as modified has all the features of claim 6 of the present application.
Claim 6 of the ‘961 patent as modified has all the features of claim 12 of the present application.
Claim 7 of the ‘961 patent as modified has all the features of claim 16 of the present application.
Claim 1 of the ‘961 patent as modified has all the features of claim 19 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.

Claims 1-2, 6, 12, 16, 19, 23, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-7 of U.S. Patent No. U.S. Patent No. 10,178,961 (the ‘961 patent) (previously cited), in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen) (previously cited), and further in view of U.S. Patent Application Publication No. 2011/0046505 (Cornish) (previously cited), and further in view of U.S. Patent Application Publication No. 2010/0073170 (Siejko)(previously cited).
Claim 1 of the ‘961 patent includes interrogating tissue and generating bioimpedance signals.  Alanen teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0014, 0019, and 0031 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emission and reception of radio frequency signals to generate bioimpedance signals of claim 1 of the ‘961 patent since a type of interrogation is required and Alanen teaches one such interrogation.
Cornish teaches that indication of anomalous results such as differences greater than a threshold should be flagged (paragraphs 0132 and 0197 of Cornish; FIG. 5B of Cornish).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flag indications of differences greater than a threshold so as to inform the user of anomalous results.
Siejko teaches that a trend can be plotted using discrete values measured over time and at discrete timepoints, such as daily or time intervals (paragraph 0060 of Siejko)5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track discrete values measured over time since it would provide progress of the condition.  Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition over a longer period of time.
As to the frequency of particular measurements, Siejko suggests at least daily measurements (i.e., once every 24 hours) or other intervals (i.e., multiple readings taken daily or one reading taken in an interval that is greater than 24 hours) and Alanen suggests tracking measurement for days.  The frequency interval of taking measurements and the span of time to which these measurements are taken would depend up the factors of user selection and patient’s condition.  As such, the frequency interval of taking measurements and the span of time to which these measurements are taken are results-effective variables that would have been optimized through routine experimentation based on the factors of user selection and patient’s condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the frequency interval of taking measurements, using Siejko as a starting point, and the span of time to which these measurements are taken, using Alanen as a starting point, so as to obtain the desired monitoring regime for the patient.  Thus, it would have been obvious to take multiple readings per day for a series of days.
Claim 1 of the ‘961 patent as modified has all the features of claim 1 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.
Claims 3 of the ‘961 patent as modified has all the features of claim 2 of the present application.
Claim 5 of the ‘961 patent as modified has all the features of claim 6 of the present application.
Claim 6 of the ‘961 patent as modified has all the features of claim 12 of the present application.
Claim 7 of the ‘961 patent as modified has all the features of claim 16 of the present application.
Claim 1 of the ‘961 patent as modified has all the features of claim 19 of the present application with the timepoints being the multiple measurements taken within a day; the predetermined portions being each day; and the time interval lasting days.
With respect to 23 and 28, Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition.  With respect to number of days, Alanen only mentions the plural form, which connotes a plurality of days.  The length of monitoring would depend upon the subject’s comfort and a need for monitoring progress of the condition.  As such, the length of monitoring is a results-effective variable that would have been optimized through routine experimentation based on the factors of the subject’s comfort and a need for monitoring progress of the condition.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the length of monitoring so as to obtain the desired subject’s comfort and need for monitoring progress of the condition.

Response to Arguments
The Applicant’s arguments filed 8/26/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 8/26/2022, the claim objections have been withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 8/26/2022.
Prior art rejections
The Applicant asserts:

    PNG
    media_image1.png
    279
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    775
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    783
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    148
    774
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    76
    779
    media_image5.png
    Greyscale

These arguments are not persuasive since they are not commensurate with the rejection. Indeed, the frequency of the measurements and the total interval of the measurements is suggested by a combination of Tonar, Siejko, and Alanen. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Tonar teaches that the method can be processed over discrete timepoints (paragraphs 0007-0014, 0061, 0071, 0082-0082 of Tonar; FIG. 11 of Tonar).  Siejko teaches that a trend can be plotted using discrete values measured over time and at discrete timepoints, such as daily or time intervals (paragraph 0060 of Siejko)6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track discrete values measured over time since it would provide progress of the condition.  Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition over a longer period of time.
As to the frequency of particular measurements, Tonar suggests 10 minute intervals while Siejko suggests at least daily measurements (i.e., once every 24 hours) or other intervals (i.e., multiple readings taken daily or one reading taken in an interval that is greater than 24 hours) and Alanen suggests tracking measurement for days.  The frequency interval of taking measurements and the span of time to which these measurements are taken would depend up the factors of user selection and patient’s condition.  As such, the frequency interval of taking measurements and the span of time to which these measurements are taken are results-effective variables that would have been optimized through routine experimentation based on the factors of user selection and patient’s condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the frequency interval of taking measurements, using Tonar and Siejko as starting points, and the span of time to which these measurements are taken, using Alanen as a starting point, so as to obtain the desired monitoring regime for the patient.  Thus, it would have been obvious to take multiple readings per day for a series of days.
The Applicant asserts:

    PNG
    media_image6.png
    307
    746
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    458
    740
    media_image7.png
    Greyscale

These arguments are not persuasive since they are not commensurate with the rejection. Indeed, the analysis of the SEM measurements are disclosed by Tonar while the frequency of the measurements and the total interval of the measurements is suggested by a combination of Tonar, Siejko, and Alanen. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, the Applicant should refer to the above arguments with respect to the above combination in which the timepoints are the multiple measurements taken within a day; the predetermined portions are each day; and the time interval lasts days. Also a predetermined threshold corresponds to the predetermined portion of the time interval since the threshold is used during the timepoints, the predetermined portions, and the time interval.
The Applicant asserts:

    PNG
    media_image8.png
    104
    727
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    199
    739
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    456
    729
    media_image10.png
    Greyscale

These arguments are not persuasive since they are not commensurate with the rejection. Indeed, the analysis of the SEM measurements are disclosed by Tonar while the frequency of the measurements and the total interval of the measurements is suggested by a combination of Tonar, Siejko, and Alanen. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, the Applicant should refer to the above arguments with respect to the above combination in which the timepoints are the multiple measurements taken within a day; the predetermined portions are each day; and the time interval lasts days.  Also a predetermined threshold corresponds to the predetermined portion of the time interval since the threshold is used during the timepoints, the predetermined portions, and the time interval.
With respect to the rejection of claim 19, the Applicant repeats their arguments that they used with respect to the rejection of claim 1.  The Examiner’s above response to the arguments with respect to the rejection of claim 1 is equally applicable to the arguments with respect to the rejection of claim 19.
Also, the Applicant asserts:

    PNG
    media_image11.png
    180
    783
    media_image11.png
    Greyscale

This argument is not persuasive. Paragraphs 0007-0014, 0061, 0064-0065, 0071, and 0082-0083, FIG. 11, claims 1, 17, and 19 of Tonar teach or suggest identifying damaged tissue if any maximum delta value exceeds a threshold at the timepoints of measurement.  The combination teaches or suggest that the timepoints are the multiple measurements taken within a day; the predetermined portions are each day; and the time interval is a plurality of days.
The rejections of the dependent claims are proper because the rejections of the independent claims are proper and the combination of reference teaches or suggests all the features of the dependent claims.
Double patenting rejections
The Applicant asserts:

    PNG
    media_image12.png
    216
    886
    media_image12.png
    Greyscale

The Examiner respectfully disagrees.  The enumerated claims of the ‘740 patent and the ‘961 patent when modified according to the prior art, as specified above, provide or suggest the combination of features of the enumerated claims, as specified above.  As no specifics are provided with respect to this argument, the Examiner cannot find a reason to withdraw the rejections.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col. 1, line 60 to col. 2, line 11 of U.S. Patent No. 3,851,641 teaches this as well.
        2 Col. 1, line 60 to col. 2, line 11 of U.S. Patent No. 3,851,641 teaches this as well.
        3 Col. 1, line 60 to col. 2, line 11 of U.S. Patent No. 3,851,641 teaches this as well.
        4 Col. 1, line 60 to col. 2, line 11 of U.S. Patent No. 3,851,641 teaches this as well.
        5 Col. 1, line 60 to col. 2, line 11 of U.S. Patent No. 3,851,641 teaches this as well.
        6 Col. 1, line 60 to col. 2, line 11 of U.S. Patent No. 3,851,641 teaches this as well.